DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/03/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 11, the term “the trough” renders the claim vague and indefinite since in claim 1 the terms “a longitudinally running first downward opening trough” and “a longitudinally running second downward opening trough” were initially set forth and therefore it is unclear to which trough the term in question of claim 11 was intended to refer back to and further modify.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8, 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riddell 8,434,209.
Riddell discloses a method of manufacturing an electric deterrent device, comprising:  extruding (see col. 19, lines 47-48) an elongated base (110 in Fig. 17) that upon deployment has upper (upwardly facing surface of top layer 114) and bottommost (downwardly facing surface of bottom layer 112) surfaces, the bottom-most surface having a longitudinally running first downward opening trough (270a opens downwardly as shown in Fig. 17) and a longitudinally running second downward opening trough (270b opens downwardly as shown in Fig. 17); sewing a first conductor (130a) and a second conductor (130b) to the upper surface of the base (see Fig. 17) using fasteners (150a-b) that pass through to the first and second troughs, respectively (see Fig. 17); and coating at least a portion of the top surface of at least one of the first and second troughs with an adhesive coating (cavities 270a-b filled with glue wherein the cavities 270a-b represent top surfaces of the troughs since they are the highest points within the troughs as shown in Fig. 17; see col. 15, lines 25-33) at a time of manufacture (at col. 15, lines 25-33 of Riddell it is stated how the troughs 270a-b receive adhesive such as glue therein which describes how the apparatus is configured for use and before its actual deployment and that therefore the functional language of “at a time of manufacturing of the device” is met by Riddell since Riddell not only has the associated structure necessary to meet the claim limitations but also discloses the manner in which the device is constructed to its final form before deployment; the present claim is an apparatus claim and is not a method claim so this particular recitation fails to distinguish over Riddell; this recitation also represents a “Product-by-Process” limitation that is met by Riddell since even though the product-by-process are limited by and defined by the process, determination of patentability is based on the product itself and does not depend from its method of production and that if the product in the product-by-process claim is the same as the prior art, the claim is unpatentable even though the prior product was made by a different process---see In re Thorpe, 777 F.2d 695, 698, 227 (USPQ 964, 966 (Fed. Cir. 1985); see MPEP 2113), but does not disclose coating at least a portion of the top surface of at least one of the first and second troughs with a coating that is non-adhesive at the time of coating.  It would have been an obvious matter of design choice to modify the method of Riddell such that it comprises coating at least a portion of a top surface of at least one of the first and second troughs with a coating that is non-adhesive at the time of coating, over the seam since applicant has not disclosed that by doing so produces any unexpected results or is critical to the design and it appears that the method of Riddell would perform equally as well by doing so, and because a person of ordinary skill in the art would readily select any filler type material which is capable of insulating the fasteners from the exterior to prevent unwanted arcing to the exterior surface below for application onto the seam and because a coating which is non-adhesive at the time of coating would prevent the adherence of dirt or other objects to the coating which could make the final product unsightly to the consumer.
In regard to claims 3-4, Riddell discloses sewing (stitch or series of stitches 150a-b), using a friction-fit (see col. 9, lines 5-12), and coupling (see col. 9, lines 5-12) each of the first and second conductors (220a-b) to the upper surface of the base (110).
In regard to claims 5, 6, 8 and 9, Riddell discloses the step of coating comprises applying the non-adhesive coating inside of the first trough (220a) on an upper and lateral surface of the trough (Riddell discloses adhesive may be applied to portion of fasteners 150a-b that protrude into the gap or entire gap is filled or substantially filled which would thereby cover upper and lateral surfaces of troughs 220a-b; see col. 11, line 13-30), but does not disclose spraying the non-adhesive coating or submerging at least the portion of the base in a fluid. It would have been an obvious matter of design choice to apply the coating by spraying or submerging since applicant has not disclosed that by doing so produces any unexpected results or is critical to the design and it appears that the method step of applying the coating of non-adhesive to the first trough of Riddell would be equally effective by either spraying or submerging, and because a person of ordinary skill in the art would readily choose the manner in which the non-adhesive is applied in a coating according to the amount of non-adhesive to be administered and the amount of coverage of the non-adhesive desired.
In regard to claim 11, Riddell discloses wherein the trough (270a-b in Fig. 17) has upwardly tapering side walls such that the area at the bottom of the trough covered by the coating is greater than the area of the opening at the top of the trough, but does not disclose in the embodiment of Figure 17 wherein the trough has inwardly tapering side walls such that the area of the top of the trough covered by the non-adhesive coating is greater than the area of the opening at the bottom of the trough.  Riddell discloses in Figure 2 that there is a known prior art design for an animal deterring device (see col. 7, lines 52-67) wherein each of the troughs (340, 342) has inwardly tapering side walls such that the area of the top of the troughs covered by the non-adhesive coating is greater than the area of the opening at the bottom of the trough.  It would have been obvious to one of ordinary skill in the art to modify the trough in Figure 17 of Riddell such that it has inwardly tapering side walls such that the area of the top of the trough covered by the non-adhesive coating is greater than the area of the opening at the bottom of the trough in view of the prior art design of Figure 2 of Riddell in order to provide a trough with a more enclosed design to thereby reduce the potential exposure of the conductors located within the trough to external elements and thereby further prevent short-circuiting of the conductors.
In regard to claim 12, Riddell discloses that “In another embodiment, the adhesive may be applied to the portion of the fasteners 150a and 150 that protrude into the gap” (see col. 11, lines 28-30), but does not disclose wherein the coating has a thickness of less than 1 mm.  It would have been an obvious matter of design choice to modify the method of Riddell such that the coating has a thickness of less than 1 mm since applicant has not disclosed that by doing so produces any unexpected results or is critical to the design and it appears that the method of Riddell would perform equally as well by doing so, and because a person of ordinary skill in the art would readily select the thickness of the coating to be sufficient to entirely cover and thus electrically insulate the exposed portions of the conductors so as to assuredly prevent short circuiting thereof.
Claims 1, 3-6, 8, 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riddell 8,434,209 in view of McLean 1,801,282.
Riddell discloses a method of manufacturing an electric deterrent device, comprising:  extruding (see col. 19, lines 47-48) an elongated base (110 in Fig. 17) that upon deployment has upper (upwardly facing surface of top layer 114) and bottommost (downwardly facing surface of bottom layer 112) surfaces, the bottom-most surface having a longitudinally running first downward opening trough (270a opens downwardly as shown in Fig. 17) and a longitudinally running second downward opening trough (270b opens downwardly as shown in Fig. 17); sewing a first conductor (130a) and a second conductor (130b) to the upper surface of the base (see Fig. 17) using fasteners (150a-b) that pass through to the first and second troughs, respectively (see Fig. 17); and coating at least a portion of the top surface of at least one of the first and second troughs with an adhesive coating (cavities 270a-b filled with glue wherein the cavities 270a-b represent top surfaces of the troughs since they are the highest points within the troughs as shown in Fig. 17; see col. 15, lines 25-33), but does not disclose coating at least a portion of the top surface of at least one of the first and second troughs with a coating that is non-adhesive at the time of coating.  McLean discloses an electric battery with cross-bar connections (6) extending from one cell terminal (T, T’) to the next and secured to the terminals, wherein a coating (9) made up of a material affording a non-corrosion protective coat and at the same time the properties of electrical insulation may be provided by requisite selection of material may be applied to exposed current carrying parts (6), and that a lacquer of shellac base for instance dissolved in alcohol or usual vehicle, and containing a portion of boiled linseed oil or the like, or the coating may be a lacquer of nitro-cellulose dissolved in amyl acetate or other preferred solvent and with or without the addition of shellac or the like, and that the coating may protect against accidental short circuiting from contact with metallic articles which might be placed on top of the battery (see page 2, lines 20-23).  It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the coating that is non-adhesive at the time of coating of McLean for the adhesive coating in the step of coating of Riddell in order to provide an alternative coating material equally capable of preventing the shorting of the exposed portions of the conductors while also providing a measure of protection to the exposed portions of the conductors against corrosion.
In regard to claims 3-4, Riddell discloses sewing (stitch or series of stitches 150a-b), using a friction-fit (see col. 9, lines 5-12), and coupling (see col. 9, lines 5-12) each of the first and second conductors (220a-b) to the upper surface of the base (110).
In regard to claims 5, 6, 8 and 9, Riddell and Greenwood disclose the step of coating comprises applying the non-adhesive coating (grout of Greenwood) inside of the first trough (220a) on an upper and lateral surface of the trough (Riddell discloses adhesive may be applied to portion of fasteners 150a-b that protrude into the gap or entire gap is filled or substantially filled which would thereby cover upper and lateral surfaces of troughs 220a-b; see col. 11, line 13-30), but does not disclose spraying the non-adhesive coating or submerging at least the portion of the base in a fluid. It would have been an obvious matter of design choice to apply the coating by spraying or submerging since applicant has not disclosed that by doing so produces any unexpected results or is critical to the design and it appears that the method step of applying the coating of non-adhesive to the first trough of Riddell and Greenwood would be equally effective by either spraying or submerging, and because a person of ordinary skill in the art would readily choose the manner in which the nonadhesive is applied in a coating according to the amount of non-adhesive to be administered and the amount of coverage of the non-adhesive desired.
In regard to claim 11, Riddell discloses wherein the trough (270a-b in Fig. 17) has upwardly tapering side walls such that the area at the bottom of the trough covered by the coating is greater than the area of the opening at the top of the trough, but does not disclose in the embodiment of Figure 17 wherein the trough has inwardly tapering side walls such that the area of the top of the trough covered by the non-adhesive coating is greater than the area of the opening at the bottom of the trough.  Riddell discloses in Figure 2 that there is a known prior art design for an animal deterring device (see col. 7, lines 52-67) wherein each of the troughs (340, 342) has inwardly tapering side walls such that the area of the top of the troughs covered by the non-adhesive coating is greater than the area of the opening at the bottom of the trough.  It would have been obvious to one of ordinary skill in the art to modify the trough in Figure 17 of Riddell such that it has inwardly tapering side walls such that the area of the top of the trough covered by the non-adhesive coating is greater than the area of the opening at the bottom of the trough in view of the prior art design of Figure 2 of Riddell in order to provide a trough with a more enclosed design to thereby reduce the potential exposure of the conductors located within the trough to external elements and thereby further prevent short-circuiting of the conductors.
In regard to claim 12, Riddell discloses that “In another embodiment, the adhesive may be applied to the portion of the fasteners 150a and 150 that protrude into the gap” (see col. 11, lines 28-30), but does not disclose wherein the coating has a thickness of less than 1 mm.  It would have been an obvious matter of design choice to modify the method of Riddell such that the coating has a thickness of less than 1 mm since applicant has not disclosed that by doing so produces any unexpected results or is critical to the design and it appears that the method of Riddell would perform equally as well by doing so, and because a person of ordinary skill in the art would readily select the thickness of the coating to be sufficient to entirely cover and thus electrically insulate the exposed portions of the conductors so as to assuredly prevent short circuiting thereof.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



	DWA